         Case 5:18-cv-01603-EJD Document 88 Filed 06/21/19 Page 1 of 3


 1 ERIN E. SCHNEIDER (Cal. Bar No. 216114)
   MARC D. KATZ (Cal. Bar No. 189534)
 2 katzma@sec.gov
   SUSAN F. LAMARCA (Cal. Bar No. 215231)
 3 lamarcas@sec.gov
   JESSICA W. CHAN (Cal. Bar No. 247669)
 4 chanjes@sec.gov
   RAHUL KOLHATKAR (Cal. Bar No. 261781)
 5 kolhatkarr@sec.gov
   Attorneys for Plaintiff
 6 SECURITIES AND EXCHANGE COMMISSION
   44 Montgomery Street, Suite 2800
 7 San Francisco, CA 94104
   (415) 705-2500
 8

 9 JEFFREY B. COOPERSMITH (Cal. Bar No. 252819)
       jeffcoopersmith@dwt.com
10 KELLY GORTON (Cal. Bar No. 300978)
      kellygorton@dwt.com
11 STEPHEN RUMMAGE (admitted pro hac vice)
      steverummage@dwt.com
12 STEPHEN A. CAZARES (Cal. State Bar No. 201864)
      stevecazares@dwt.com
13 BENJAMIN BYER (admitted pro hac vice)
      benbyer@dwt.com
14 AMANDA MCDOWELL (admitted pro hac vice)
      amandamcdowell@dwt.com
15 DAVIS WRIGHT TREMAINE LLP
   505 Montgomery Street, Suite 800
16 San Francisco, California 94111
   Telephone:     (415) 276-6500
17 Facsimile:     (415) 276-6599
   Attorneys for Defendant
18 RAMESH BALWANI

19
                              UNITED STATES DISTRICT COURT
20
                             NORTHERN DISTRICT OF CALIFORNIA
21
                                    SAN JOSE DIVISION
22

23 SECURITIES AND EXCHANGE COMMISSION,              Case No. 5:18-cv-01603-EJD
24              Plaintiff,                          JOINT SUPPLEMENTAL CASE
                                                    MANAGEMENT STATEMENT
25        vs.
                                                    Date: June 28, 2019
26 RAMESH “SUNNY” BALWANI,                          Time: 10:00 a.m.
                                                    Courtroom: 4
27              Defendant.                          Judge: Edward J. Davila
28
           Case 5:18-cv-01603-EJD Document 88 Filed 06/21/19 Page 2 of 3



 1          Introduction to Joint Supplemental Case Management Statement
 2          Plaintiff Securities and Exchange Commission (“SEC”) and Defendant Ramesh Balwani
 3 hereby submit their Joint Supplemental Case Management Statement in anticipation of the Case

 4 Management Conference scheduled for June 28, 2019. The Court held the Initial Case Management

 5 Conference in this matter on August 2, 2018, and supplemental conferences on October 15, 2018,

 6 January 14, 2019, and April 22, 2019. This Joint Supplemental CMC Statement addresses only those

 7 matters that have occurred since the April 22, 2019 conference, and uses for ease of reference the

 8 paragraph numbering of the parties’ Initial CMC Statement.

 9          8.     Discovery
10          At the April 22, 2019 Conference, the Court issued a new schedule for the conclusion of
11 discovery which was set forth in an Order by the Court thereafter, extending the previous discovery

12 cut-off of June 28, 2019 by 120 days to October 25, 2019. See Order (ECF No. 75).

13          On June 10, 2019, the Court heard a motion by the United States Department of Justice to
14 intervene and stay discovery in this case pending the outcome of the related criminal case, United

15 States v. Holmes, 5:18-cr-00258-EJD. On June 14, 2019 the Court denied the motion to stay. See

16 Order (ECF No. 87).

17          Supplemental Protective Orders
18          On May 30, 2019, the Court entered two Supplemental Stipulated Protective Orders; the first
19 applies to documents produced by the Food and Drug Administration (“FDA”) and the Centers for

20 Medicare & Medicaid Services (“CMS”); the second applies to documents produced by Fortress

21 Investment Group, LLC (“Fortress”). See ECF Nos. 83 & 84.

22          Recent Discovery:
23          Since the April 22, 2019 Conference, the following discovery has occurred:
24          Depositions:
25          Defendant noticed and took two depositions, both in May. Defendant has noticed one
26 additional deposition in July in Chicago. The parties are working with each other and counsel for

27 third parties to schedule additional depositions.

28

     JOINT SUPP. CMC STATEMENT                         1                        CASE NO. 5:18-CV-01603-EJD
           Case 5:18-cv-01603-EJD Document 88 Filed 06/21/19 Page 3 of 3



 1          Defendant’s Rule 45 Document Subpoenas:
 2          Since the April 22, 2019 Conference, Defendant served seven Rule 45 document subpoenas
 3 on the following non-parties:

 4                   Six Investors
 5                   Theranos, Inc.
 6          17.       Scheduling
 7          The Court’s Order (ECF No. 75) extending discovery by 120 days did not address expert
 8 discovery deadlines. In keeping with the original order of discovery proposed by the parties and

 9 adopted by the Court (see ECF No. 34), but adding the 120-day extension, the parties propose the
10 following further schedule:

11

12          EVENT                                             DATE OR DEADLINE
13          Initial Expert Reports / Disclosures              November 12, 2019
14          Rebuttal Expert Reports / Disclosures             November 25, 2019
15          Expert Discovery Cutoff                           January 7, 2020
16

17

18
     Dated: June 21, 2019                          Respectfully submitted,
19

20

21                                                 /s/ Susan F. LaMarca
                                                   Susan F. LaMarca
22                                                 Attorney for Plaintiff
                                                   SECURITIES AND EXCHANGE COMMISSION
23

24
                                                   /s/ Jeffrey B. Coopersmith
25                                                 Jeffrey B. Coopersmith
                                                   DAVIS WRIGHT TREMAINE LLP
26                                                 Attorney for Defendant
                                                   Ramesh “Sunny” Balwani
27

28

     JOINT SUPP. CMC STATEMENT                         2                        CASE NO. 5:18-CV-01603-EJD
